COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-12-00432-CV


Willow Vista Estates Homeowners             §   From the 352nd District Court
Association, Inc.
                                            §   of Tarrant County (352-258292-12)
v.
                                            §   August 22, 2013

Melissa A. Haight                           §   Opinion by Justice Gabriel


                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. It is ordered that the judgment of the

trial court is reversed and the case is remanded to the trial court for further

proceedings consistent with this opinion.

      It is further ordered that appellee Melissa A. Haight shall pay all costs of

this appeal, for which let execution issue.

                                     SECOND DISTRICT COURT OF APPEALS


                                     By _________________________________
                                        Justice Lee Gabriel